             Case 18-16778-amc                              Doc 2     Filed 10/11/18 Entered 10/11/18 14:13:19           Desc Main
                                                                      Document       Page 1 of 5
                                                                             L.B.F. 3015.1

                                                   UNITED STATES BANKRUPTCY COURT
                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: William A Harris                                                            Case No.:
                                                                                    Chapter 13
                                            Debtor(s)

                                                                           Chapter 13 Plan

    Original

             Amended

Date: October 11, 2018
                                                                THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                                 CHAPTER 13 OF THE BANKRUPTCY CODE

                                                                     YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the confirmation
hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-5. This Plan may be confirmed and become binding,
unless a written objection is filed.

                                               IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                                              MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                                           NOTICE OF MEETING OF CREDITORS.

 Part 1: Bankruptcy Rule 3015.1 Disclosures


                                 Plan contains nonstandard or additional provisions – see Part 9

                                 Plan limits the amount of secured claim(s) based on value of collateral

                                 Plan avoids a security interest or lien


 Part 2: Payment and Length of Plan

      § 2(a)(1) Initial Plan:
           Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $31,800.00
           Debtor shall pay the Trustee $600.00 per month for 53 months; and
           Debtor shall pay the Trustee $      per month for          months.
         Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(a)(2) Amended Plan:
          Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $
    The Plan payments by Debtor shall consists of the total amount previously paid ($       )
added to the new monthly Plan payments in the amount of $          beginning        (date).
        Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages (Describe source, amount and date
when funds are available, if known):

      § 2(c) Use of real property to satisfy plan obligations:
              Sale of real property
           See § 7(c) below for detailed description

                Loan modification with respect to mortgage encumbering property:
             See § 7(d) below for detailed description

                                                                                                                                            Page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
             Case 18-16778-amc                              Doc 2        Filed 10/11/18 Entered 10/11/18 14:13:19                   Desc Main
                                                                         Document      Page 2 of 5
 Debtor                William A Harris                                                           Case number


      § 2(d) Other information that may be important relating to the payment and length of Plan:

 Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)

             § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                            Type of Priority                       Estimated Amount to be Paid
 David M. Offen                                                      Attorney Fee                                                                    $4,000.00
 Internal Revenue Service                                            11 U.S.C. 507(a)(8)                                                             $2,411.50

             § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less than full amount.

                          None. If “None” is checked, the rest of § 3(b) need not be completed or reproduced.



 Part 4: Secured Claims

             § 4(a) Curing Default and Maintaining Payments

                          None. If “None” is checked, the rest of § 4(a) need not be completed.

         The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor shall pay directly to creditor
monthly obligations falling due after the bankruptcy filing.

 Creditor         Description of Secured Property and Regular Monthly        Estimated      Interest Rate   Amount to be Paid to
                  Address, if real property           Payment to be paid     Arrearage      on Arrearage, Creditor by the Trustee
                                                      directly to creditor                  if applicable
                                                      by Debtor
                  6123 Charles Street Philadelphia,
                  PA 19135 Philadelphia County
                  House needs a tremendous
                  amount of work - ceiling work,
                  plumbing leaks, needs cement
                  work, drain clogs up, basement
 Select Portfolio is leaking from the lawn, garage                           Prepetition:
 Servicing, Inc door needs replacing, back                            471.52          $0.00           0.00%                   $0.00

         § 4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-Confirmation Determination of the Amount,
Extent or Validity of the Claim

                          None. If “None” is checked, the rest of § 4(b) need not be completed.
                          (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion of payments under the plan.

                          (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to determine the amount, extent or
                              validity of the allowed secured claim and the court will make its determination prior to the confirmation hearing.

                          (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general unsecured claim under Part 5
                              of the Plan or (B) as a priority claim under Part 3, as determined by the court.

                          (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. § 1325(a) (5) (B) (ii) will
                              be paid at the rate and in the amount listed below. If the claimant included a different interest rate or amount for “present
                              value” interest in its proof of claim, the court will determine the present value interest rate and amount at the confirmation
                              hearing.

                          (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim and release the
                              corresponding lien.




                                                                                                                                                       Page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-16778-amc                              Doc 2        Filed 10/11/18 Entered 10/11/18 14:13:19                  Desc Main
                                                                         Document      Page 3 of 5
 Debtor                William A Harris                                                             Case number

 Name of Creditor                  Description of                    Allowed Secured    Present Value        Dollar Amount of      Total Amount to be
                                   Secured Property                  Claim              Interest Rate        Present Value         Paid
                                   and Address, if real                                                      Interest
                                   property
 Capital One Auto                  2012 Toyota                                $16,266.00 6.00%                        $11,939.00                  $18,548.44
 Finance                           Avalon Limited
                                   66,000 miles
                                   Excellent
                                   Condition
 PNC BANK, N/A                     2001 Cadillac                                $503.00 0.00%                            $503.00                      $503.00
                                   DeVille Sedan
                                   137,000 miles
                                   Fair Condition
 State Farm Bank,                  2007 Suzuki                                 $1,000.00 6.00%                         $4,435.00                    $1,140.28
 FSB                               Boulevard M109
                                   Low Retail

                  § 4(c) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506

                          None. If “None” is checked, the rest of § 4(c) need not be completed.

             § 4(d) Surrender

                          None. If “None” is checked, the rest of § 4(d) need not be completed.

 Part 5: Unsecured Claims

             § 5(a) Specifically Classified Allowed Unsecured Non-Priority Claims

                          None. If “None” is checked, the rest of § 5(a) need not be completed.

             § 5(b) All Other Timely Filed, Allowed General Unsecured Claims

                           (1) Liquidation Test (check one box)

                                             All Debtor(s) property is claimed as exempt.

                                             Debtor(s) has non-exempt property valued at $ 22,833.00 for purposes of § 1325(a)(4) after 10% allowance.

                           (2) Funding: § 5(b) claims to be paid as follows (check one box):

                                             Pro rata

                                             100%

                                             Other (Describe)


 Part 6: Executory Contracts & Unexpired Leases

                          None. If “None” is checked, the rest of § 6 need not be completed or reproduced.



 Part 7: Other Provisions

             § 7(a) General Principles Applicable to The Plan

             (1) Vesting of Property of the Estate (check one box)

                               Upon confirmation

                               Upon discharge
                                                                                                                                                     Page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 18-16778-amc                              Doc 2    Filed 10/11/18 Entered 10/11/18 14:13:19                  Desc Main
                                                                     Document      Page 4 of 5
 Debtor                William A Harris                                                      Case number


           (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of claim controls over any contrary amounts
listed in Parts 3, 4 or 5 of the Plan.

           (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payment under § 1326(a)(1)(B), (C) shall be disbursed
to the creditors by the Debtor directly. All other disbursements to creditors shall be made to the Trustee.

          (4) If Debtor is successful in obtaining a recovery in personal injury or other litigation in which Debtor is the plaintiff, before the
completion of plan payments, any such recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan payment to the
extent necessary to pay priority and general unsecured creditors, or as agreed by the Debtor or Trustee and approved by the court..

             § 7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s Principal Residence

             (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such arrearage.

          (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage obligations as provided for by
the terms of the underlying mortgage note.

           (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole purpose of precluding the imposition
of late payment charges or other default-related fees and services based on the pre-petition default or default(s). Late charges may be assessed on
post-petition payments as provided by the terms of the mortgage and note.

          (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the Debtor pre-petition, and the Debtor
provides for payments of that claim directly to the creditor in the Plan, the holder of the claims shall resume sending customary monthly statements.

           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon books for payments prior to the
filing of the petition, upon request, the creditor shall forward post-petition coupon book(s) to the Debtor after this case has been filed.

             (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon books as set forth above.

             § 7(c) Sale of Real Property
                None. If “None” is checked, the rest of § 7(c) need not be completed.

             § 7(d) Loan Modification
                None. If “None” is checked, the rest of § 7(d) need not be completed.

         (1) Debtor shall pursue a loan modification directly with Select Portfolio Servicing or its successor in interest or its current servicer
(“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage claim.

         (2) During the modification application process, Debtor shall make adequate protection payments directly to Mortgage Lender in the
amount of $471.52 per month, which represents current monthly payments as per the terms of the Note/Mortgage. Debtor shall remit
the adequate protection payments directly to the Mortgage Lender.

           (3) If the modification is not approved by 05/01/2019 (date), Debtor shall either (A) file an amended Plan to fully fund the secured
pre-petition arrearage claim filed by the Mortgage Lender; or (B) Mortgage Lender may seek relief from the automatic stay with regard to the
collateral and Debtor will not oppose it.

 Part 8: Order of Distribution

             The order of distribution of Plan payments will be as follows:

             Level 1: Trustee Commissions*
             Level 2: Domestic Support Obligations
             Level 3: Adequate Protection Payments
             Level 4: Debtor’s attorney’s fees
             Level 5: Priority claims, pro rata
             Level 6: Secured claims, pro rata
             Level 7: Specially classified unsecured claims
             Level 8: General unsecured claims
             Level 9: Untimely filed general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not to exceed ten (10) percent.


                                                                                                                                                  Page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 18-16778-amc                              Doc 2    Filed 10/11/18 Entered 10/11/18 14:13:19                  Desc Main
                                                                     Document      Page 5 of 5
 Debtor                William A Harris                                                         Case number

 Part 9: Nonstandard or Additional Plan Provisions

           None. If “None” is checked, the rest of § 9 need not be completed.


 Part 10: Signatures

           Under Bankruptcy Rule 3015(c), nonstandard or additional plan provisions are required to be set forth in Part 9 of the Plan. Such Plan
provisions will be effective only if the applicable box in Part 1 of this Plan is checked. Any nonstandard or additional provisions set out other than in
Part 9 of the Plan are VOID. By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that the Plan contains no nonstandard or
additional provisions other than those in Part 9 of the Plan.

 Date:       October 11, 2018                                                    /s/ David M. Offen
                                                                                 David M. Offen
                                                                                 Attorney for Debtor(s)



             If Debtor(s) are unrepresented, they must sign below.

 Date:       October 11, 2018                                                    /s/ William A Harris
                                                                                 William A Harris
                                                                                 Debtor

 Date:
                                                                                 Joint Debtor




                                                                                                                                                  Page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
